DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 16 June 2022 is hereby acknowledged. Claims 1-5 and 7-38 as amended are pending, with claims 10-38 withdrawn. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 16 June 2022. In particular, claim 1 has been amended to require specific stretching vibration frequencies and a specific grafting rate. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as unpatentable over US 5,817,707 (“DeNicola”).
As to claims 1 and 5, DeNicola teaches a graft copolymer product particle, thus solid product that is obtained by irradiating polypropylene particles and grafting monomers thereto. DeNicola teaches examples using a nonporous polypropylene that is oxidized and suspended in water and grafted with styrene (9:38-67). DeNicola teaches the grafting onto nonporous polypropylene as investigated by sectional IR shows that the polystyrene is present only at the surface of the particles, and not in the core of the particles (Fig. 4, 7:10-11). Fig. 4 in particular shows a high percentage of polystyrene at the surface, with less than 1 % of polystyrene in the interior. As such, while DeNicola does not state the ratio of key bands of shell polymer (B) and core polymer (A) at the surface being greater than equal to 0.01, and less than 0.01 (1%) for the center and point between center and surface as stated, it is reasonable to conclude that the interior of the particle is essentially devoid of shell polymer and would thus meet the recited ratios.
The example of DeNicola uses polystyrene as core polymer (A), which would be expected to have a CH2 or CH3 bending vibration. The example of Nicola teaches styrene as shell polymer (B), and thus does not exemplify a polar monomer having a CO stretching vibration for polymer B.. However, DeNicola clearly suggests polypropylene may be grafted with (meth)acrylates (6:35-50), which include an ethylenically unsaturated group and a polar carboxyl group (thus a CO stretching band), and as such, the use of such monomers for producing core shell polymers is an obvious modification of the teaching of DeNicola, and that the use of such monomers would provide the recited shell and core vibration band ratios as in the example, given that the polymer (B) would not exist in the center, and the polymer (A) would not be present in the shell.
DeNicola does not exemplify the recited grafting rate with a monomer of the recited type (having carbonyl group). However, DeNicola teaches that amounts of grafting monomer of 120 g per 100 g of polypropylene are suitable (6:50-55), with a preferred grafting efficiency of 60 % or greater (6:55-61), such that grafting rates from 120% down to approaching 0 % are contemplated by DeNicola. As such, grafting rates in the lower range as recited are an obvious modification within the scope of the teachings of DeNicola.
As to claim 2, while DeNicola does not state the particle size for the material. However, DeNicola generally teaches particle sizes in the range of 0.4 to 7 mm (3:30-35), and thus it would be obvious to prepare particles in the recited size.
As to claim 3, while DeNicola does not state the particle size for the material. However, DeNicola generally teaches particle sizes in the range of 0.4 to 7 mm (3:30-35), and thus it would be obvious to prepare particles in the recited size. DeNicola is silent as to whether the product is molded; however, this is construed as a product by process limitation for which patentability is determined by th end product. See MPEP 2113. In this case, DeNicola teaches material in the recited size, and is presumed to be the same whether prepared by molding or otherwise.
As to claim 4, DeNicola teaches the core polymer is polypropylene, an alpha olefin of three carbon atoms (7:10-11).
As to claim 7, DeNicola teaches polymerizing monomers onto oxidized polypropylene particles while suspended in water (9:40-65). While DeNicola does not state that the solid product shape is retained, it is presumed to retain its shape, being in a non-solvent such as water, similarly to applicant’s examples.
As to claim 8, while DeNicola does not state the particle size for the material. However, DeNicola generally teaches particle sizes in the range of 0.4 to 7 mm (3:30-35), and thus it would be obvious to prepare particles in the recited size.
As to claim 9, while DeNicola does not state the particle size for the material. However, DeNicola generally teaches particle sizes in the range of 0.4 to 7 mm (3:30-35), and thus it would be obvious to prepare particles in the recited size. DeNicola is silent as to whether the product is molded; however, this is construed as a product by process limitation for which patentability is determined by th end product. See MPEP 2113. In this case, DeNicola teaches material in the recited size, and is presumed to be the same whether prepared by molding or otherwise.

Response to Arguments
Applicant's arguments filed 16 July 2022 have been fully considered but they are not persuasive. 
Applicant’s argument that DeNicola does not recite the stated grafting rate is not persuasive, given the broader teaching in DeNicola for a wide range of amount of grafting monomer.
In particular, applicant argues that the applicant’s specification, tables 1-1A and 1-2A show different X/Y/Z values, and argues that DeNicola could not predict this effect. 
The Office disagrees. DeNicola teaches polymerizing in conditions similar to those of the inventive examples in applicant’s specification, i.e., in water at similar temperatures as those of the inventive examples. The Comparative examples are in various organic solvents, including at higher temperatures. Given that DeNicola teaches lower temperatures and polymerization in water, it is expected that the polypropylene would retain its solid shape similarly to that in applicant’s specification, thus resulting a sharp structural distinction between shell and core.
Moreover, applicant’s argument that the recited structure provides improved aqueous dispersibility and adhesiveness. This is not persuasive, because it is well known that different monomers will have different polarities and adhesiveness, depending on a desired medium. In particular, the use of polar (meth)acrylate monomers in lieu of styrene would be expected to provide better dispersibility in water (a polar solvent), and better adhesion with compatible materials.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764